Upon the argument the first exception was abandoned by defendant's counsel.
What are called in the record "duplicate bills of lading, copied from the stub-books from which the original bills were issued," evidently purported to be mere copies of the bills of lading made by defendant's local agent some time after the originals were issued, the data for making them being obtained from the "stubs" of the originals. They were nothing more in effect than the declaration of that agent   (648) that the "stubs" in the books of the defendant showed that on certain days it had received certain bales of cotton for shipment. It is well settled that declaration of an agent as to a past transaction are not evidence as against his principal. Smith v. R. R., 68 N.C. 107; McCombsv. R. R., 70 N.C. 178; Rumbough v. Improvement Co., 112 N.C. 751. The admission of this evidence was tantamount to allowing the witness to testify that some time after the shipments were made the defendant's local agent told him how many bales of cotton were received by the defendant.
New trial.
Cited: Williams v. Tel. Co., 116 N.C. 561; Pegram v. R. R., 139 N.C. 305;Morgan v. Benefit Society, 167 N.C. 265.
(649)